            Case 19-10033-KKS     Doc 14    Filed 02/21/19   Page 1 of 5




                 UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

IN RE:                                       CASE NO.: 19-10033-KKS
                                             CHAPTER 13
ANGELA M. SALISBURY

      Debtor                            /


                      CHAPTER 13 TRUSTEE'S
                 OBJECTION(S) TO CONFIRMATION OF
                     CHAPTER 13 PLAN (DOC. 2)

      COMES NOW, LEIGH D. HART, Chapter 13 Trustee, by and through her

undersigned attorneys, and hereby objects to confirmation of Debtor(s)' Chapter 13

Plan (Doc. 2) for the following reasons:

      1.    According to the Debtor(s)' Form 122C-1 statement, the applicable

commitment period is five (5) years, and the Debtor(s)’ Plan term is sixty (60)

months.

      2.    The Plan provides an approximate distribution of ninety-four percent

(94%).

      3.    Due to possible income fluctuation(s), the distribution to unsecured

creditors may increase, and unsecured creditors are entitled to receive six percent

(6%) interest to the extent funds are available. The proposed Plan does not provide

for same.
            Case 19-10033-KKS     Doc 14    Filed 02/21/19   Page 2 of 5




      4.     The distribution amount to be paid to the unsecured creditors,

according to the Debtor(s)' Plan, is $10,164.95. This amount does not pay the

amount required by the United States Bankruptcy Code, or $12,527.52, which is the

amount necessary to provide a distribution of one hundred percent (100%) plus a

full six percent (6%) interest and is the amount necessary to meet the minimum

distribution according to Form 122C-1.

      5.     The Plan fails to address the secured Proof of Claim filed by Vend

Lease Company, Inc. ($3,535.01).

      6.     The Trustee objects to the payment of luxury items (1999 Suntracker

25' Party Barge) totaling $11,196.00 absent a distribution of one hundred percent

(100%) plus a full six percent (6%) interest to the unsecured creditors.

      7.     The Debtor(s) does not meet the liquidation test due to non-exempt real

and personal property. Specifically, the scheduled amount exceeds the allowable

exemption, or $13,898.40, as Schedule A discloses an unencumbered piece of real

property located at 419 Stevens Street NW, Steinhatchee, FL 32359 and lists the

Debtor(s)' portion of the current value at $6,250.00. Schedule B discloses an

unencumbered 2005 Ford F150 valued at $1,500.00; an unencumbered 1997

Chevrolet Astro valued at $1,000.00; an unencumbered trailer valued at $500.00;
             Case 19-10033-KKS      Doc 14    Filed 02/21/19    Page 3 of 5




and an unencumbered 2006 C&C 33' horse trailer with the Debtor(s)' portion valued

at $7,500.00.

      8.     The Trustee cannot verify the Debtor(s)' income as disclosed on

Schedule I as the Debtor(s) has failed to provide employee income records to the

Chapter 13 Trustee.

      9.     The Debtor(s) has failed to provide copies of the United States Income

Tax Returns for the two (2) years preceding the date of filing to the Chapter 13

Trustee.

      10.    The Trustee has not been provided with a copy of the filed Certification

from the Debtor(s) that all applicable federal, state and local tax returns, as required,

have been filed and served on the Chapter 13 Trustee.

      11.    The Chapter 13 Trustee has not been served with a copy of a filed

Certification stating that Debtor(s) is current with domestic support obligations.

      12.    The Trustee objects to the following expense categories and

accompanying excess expense amounts as exceeding the amount allowable on Form

122C-1 for either an above-median debtor, or as being reasonable and/or necessary

for a Schedule “I” and Schedule “J” debtor. The Trustee's objections may be

rendered moot if the Debtor(s)' Plan is amended to pay all allowable unsecured

claims in full:
            Case 19-10033-KKS     Doc 14   Filed 02/21/19   Page 4 of 5




      a.     Food and housekeeping supplies - $900.00, which is the amount the

expense appears to be overstated, as the Trustee does not believe $1,500.00 per

month is reasonable and/or necessary for a household of two (2);

      b.     Transportation/Auto Insurance - $578.00, which is the amount the

expense appears to be overstated, as the Trustee does not believe $1,370.00 per

month is reasonable and/or necessary and has not been provided with documentation

to verify said expense;

      c.     Charitable Contributions - $600.00, as the Trustee has not been

provided with documentation to verify the amount and length of said expense;

      d.     Entertainment - $300.00, which is the amount the expense appears to

be overstated, as the Trustee does not believe $500.00 per month is reasonable

and/or necessary;

      e.     Payments to support others who do not live with you - $533.33, as the

Trustee has not been provided with documentation to verify said expense.
              Case 19-10033-KKS    Doc 14   Filed 02/21/19   Page 5 of 5




       RESPECTFULLY SUBMITTED.


                                  /s/Leigh D. Hart or
                                  /s/William J. Miller, Jr.
                                    OFFICE OF CHAPTER 13 TRUSTEE
                                    POST OFFICE BOX 646
                                    TALLAHASSEE, FL 32302
                                    ldhecf@earthlink.net
                                    (850) 681-2734 "Telephone"
                                    (850) 681-3920 "Facsimile"

                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and accurate copy of the foregoing has

been furnished by the court's current CM/ECF notice of electronic filing or first

class mail to:

ANGELA M. SALISBURY
823 NW CR 141
JENNINGS, FL 32053

DAMIEN ARANGUREN
118 WEST FORT KING STREET
OCALA, FL 34471

on the same date as reflected on the Court's docket as the electronic filing date for

this document.


                                  /s/Leigh D. Hart or
                                  /s/William J. Miller, Jr.
                                    OFFICE OF CHAPTER 13 TRUSTEE
February 20, 2019
